Per Ouriam.

Overruling a motion made by the plaintiff, to permit the sheriff to amend his return, levying an attachment, or granting a motion by the defendant, to set aside and vacate the levy of the sheriff, in such a case, is not, either of them, such a final judgment as will support an ,appeal to this court.
Setting aside and vacating the levy of an original attachment, is not equivalent to quashing the attachment itself. Quashing an attachment puts an end to the suit; setting aside and vacating the levy of an attachment, does not.
In the latter case, there may be an appearance by the defendant; in which case, the plaintiff can go on to final judgment, although the levy on the property of the defendant may be set aside and vacated. Besides, we think, in a case wrhere the levy is set aside and vacated, and there is no appearance to the action by the defendant, a liberal construction of § 2988 of the Revised Code, will authorize the court, on motion of the plaintiff, to order an alias attachment to issue in such case. By § 2990, it is provided, that the attachment law must be liberally construed to advance the manifest intent of the law.
But, however this may be, we can not hold that the order of the court, on either of the motions named, is a final judgment, which will permit an appeal. If the judgment of the court on these motions is wrong, it may be reviewed on an appeal, after there is a final judgment in the case.
*385Let the appeal be dismissed at the costs of the appellant, and the case be remanded to the court below for further proceedings.